Citation Nr: 0216585	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant filed a timely substantive appeal to 
the September 1998 rating decision finding that the character 
of the appellant's discharge was a bar to receipt of 
Department of Veterans Affairs (VA) benefits.


WITNESSES AT HEARINGS ON APPEAL

Appellant and W. C.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The appellant served on active duty from September 1977 to 
August 1978; his discharge was under other than honorable 
conditions.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998, rating decision from 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was 
received in December 1998.  A statement of the case was 
issued in April 1999.  A substantive appeal was received in 
April 2000.  

In December 2000, the appellant was issued a statement of the 
case regarding the timeliness of his substantive appeal.  A 
hearing before the undersigned Member of the Board was 
conducted in May 2002 pertaining to that issue. 


FINDINGS OF FACT

The appellant's April 2000, substantive appeal was not filed 
within one year from the September 1998 notification of the 
finding that the character of his discharge from service was 
a bar to receipt of VA benefits or filed within sixty days of 
the April 1999, statement of the case.


CONCLUSION OF LAW

There is no issue in appellate status.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.302(b) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of the mailing of the result of 
the initial review or determination.  A substantive appeal 
must be filed within 60 days from the date that the RO mails 
the statement of the case to the appellant, or within the 
remainder of the one year period from the date of the 
notification of the rating action, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) 
(2002).

In September 1998 the appellant was sent notification of the 
rating decision finding that the character of his discharge 
from military service was a bar to receipt of VA benefits.  
The appellant filed a timely notice of disagreement in 
December 1998.  The appellant was sent a statement of the 
case in April 1999.  However, he submitted a substantive 
appeal in April 2000, which is over one year after he was 
notified of the denial of his claim and over 60 days after he 
was sent a statement of the case.  

In statements and hearing testimony, the appellant and his 
friend claim that the appellant did not receive the April 
1999 statement of the case until February 2000 beyond the 
time limit required for submission of a timely substantive 
appeal.  To support their contention, the appellant submitted 
a VA envelope postmarked in February 2000 and claim that the 
envelope contained the April 1999 statement of the case.  The 
Board notes that the RO sent the appellant another copy of 
the April 1999 statement of the case in a mailing in February 
2000.  

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q).  
There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (the VA need only mail 
notice to the last address of record for the presumption to 
attach).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 311, 
Mindenhall.  Thus, there is a rebuttable presumption that VA 
properly discharged its official duties by properly mailing 
the April 1999 statement of the case.  In this case it is 
presumed that the RO sent the April 1999 statement of the 
case to the appellant's last address of record, enclosed 
information pertaining to the filing of a substantive appeal 
printed on the statement of the case, and that the appellant 
received the mailing.  The appellant's and his friend's 
allegations, standing alone, are insufficient to rebut the 
presumption of regularity.  See Schoolman, Mindenhall.

Since the appellant did not perfect his appeal of this issue, 
the Board does not have jurisdiction to act on it.  See 38 
C.F.R. §§ 20.200, 20.302(c) (2002) (an appeal requires a 
notice of disagreement and a timely filed substantive appeal 
after issuance of a statement of the case); Roy v. Brown, 5 
Vet. App. 554, 556 (1993) (if the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision").  Accordingly, the appeal must be 
dismissed.


ORDER

The appeal is dismissed.



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

